Citation Nr: 0205161	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-18 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition.

2. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from June 1942 to December 
1945.  He was awarded the World War II victory medal and the 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim of entitlement to 
service connection for a back condition, and an increased 
rating for PTSD.  A notice of disagreement was received in 
June 1999, and after issuance of a statement of the case in 
July 1999, the substantive appeal was received in August 
1999.

Service connection for psychoneurosis was granted and a 
noncompensable rating assigned in November 1947.  A May 2001 
rating decision increased the rating for psychoneurosis, 
recharacterized as post-traumatic stress disorder, to 30 
percent, and continued the denial of service connection for a 
back condition.  Because the increase in the evaluation of 
the veteran's post-traumatic stress disorder does not 
represent the maximum rating available for this disability, 
the veteran's claim for an increased evaluation for this 
condition remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993); see also Norris v. West, 12 Vet. App. 413, 
420 (1999).

When this claim was previously before the Board in July 2000, 
it was remanded for a hearing before a member of the Board.  
That hearing has been completed, and the issues are now ready 
for adjudication.

The veteran offered testimony before a hearing officer at the 
RO in September 1999, and before the undersigned Board member 
in November 2001.  Transcripts of both hearings are of 
record.  He has claimed service connection for bilateral 
hearing loss and tinnitus.  This claim is referred to the RO 
for appropriate action.




FINDINGS OF FACT

1. All relevant evidence necessary for resolution of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. The veteran's current back condition was not present in 
service or demonstrated for many years later, and is not 
related to an incident of service or to any service-
connected disability.

3. The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas due to 
such symptoms as occasional suicidal ideation, difficulty 
in understanding complex commands, impaired short and 
long-term memory, impaired judgment, disturbances of mood, 
flashbacks, nightmares, difficulty in adapting to 
stressful circumstances, occasionally unkempt and 
disheveled appearance, and recurrent depressive episodes 
secondary to PTSD.

4. The veteran's PTSD is not productive of total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1. Disability of the back, including arthritis, was not 
incurred in or aggravated by active service; arthritis may 
not be presumed to have been incurred in active service; a 
physical disability of the back is not proximately due to 
or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).

2. The schedular criteria for a rating of no more than 70 
percent for PTSD have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.125, 4.126, 4.130, and Part 4, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he is entitled to a 
higher disability evaluation for service-connected PTSD; and 
to service connection for a back condition.

Factual Background

Service medical records reveal that the veteran was treated 
for shell shock and battle fatigue in service in March 1945.  
He was again treated from May to June 1945 for 
"[a]ncylostomiasis, moderate; amebiasis, intestinal, mild 
and acute fibrositis, both knees and back."  The fibrositis 
condition appears to have been transitory in character since 
he was returned to duty after treatment, and there are no 
identifiable residuals of a back condition, or in-service 
records of hospitalization, treatment, or claims, for a back 
condition.  At separation from military service in December 
1945, musculoskeletal defects were specifically noted as 
"none."

In an original post-separation application for compensation 
in December 1945, and a supplemental application in 1946, the 
veteran claimed several conditions as a result of military 
service, including pain, stiffness and arthritis of the 
knees, amoebiasis, hookworm infestation, pruritis ani, left 
varicocele, and a neuropsychiatric condition.  No claims for 
a back condition were made.

In hearings at the RO and before the Board in April and July 
1948, respectively, the veteran testified to symptomatology 
associated with his claimed in-service disabilities.  No 
mention was made of any back symptomatology in service, or 
thereafter.  He underwent VA examinations in September 1946, 
February and April 1947, August 1948, and October 1948, in 
which no complaints of a back condition were ever made or 
disability identified.

Private February 1990 radiographic examination showed mild 
degenerative changes of the left hip and extensive pagetory 
changes of the right hip.  Impression was Early 
osteoarthritis of the lumbar spine, and early Paget changes 
of S1.

Private November 1990 computed tomography (CT) scans of the 
spine showed pagetoid changes and collapse of L1.  Impression 
was extensive Paget's disease of the right hemipelvis and 
enlarged prostate.  In November 1990 X-rays of the right lung 
and lumbo-sacral spine, the examiner noted collapse of L1, 
and mild pagetoid changes of L5 and the sacrum.  Diagnosis 
was extensive Paget's disease of the right hemipelvis.

In an October 1992 private orthopedic consultation, the 
veteran reported twisting his back and his left knee in June 
1992, while getting off an escalator.  X-rays of the lumbar 
spine revealed Paget's disease.  The examiner diagnosed 
arthralgia of the left knee, and recommended an MRI and bone 
scan of the knee.  Additional medical records show unrelated 
echocardiograph testing in October 1992.

In a May 1997 private comprehensive medical report, the 
veteran complained of lower back pain as a result of lifting 
a case of oil three years prior, in 1994, and injuring his 
lower back.  He reported receiving chiropractic care since 
the injury.  Diagnosis was chronic low back syndrome, and 
multiple herniated lumbar discs.  Continued chiropractic care 
was recommended.

VA outpatient records from April through July 1998 show that 
the veteran was hospitalized in April 1998 for an acute 
depressive episode following an injury to his 80 year old 
girlfriend due to a fall, and to the death of his 
girlfriend's sister.  He presented with complaints of 
worsening arthritis, Bells palsy, back pain due to three 
ruptured discs, and a history of Paget's disease.  He 
complained of poor appetite, depressed mood, hopelessness, 
crying spells, nightmares and flashbacks of the war.  He 
stated he did not want to live anymore.

On admission, he was described as unkempt, cooperative and 
polite.  His affect was depressed.  He was tearful, with 
mostly relevant, goal directed speech, with no current 
evidence of a thought disorder.  He denied hallucinations but 
had suicidal ideation, stating "I don't want to live 
anymore."  Diagnosis was depression, suicidal ideation, and 
PTSD symptoms.  His GAF score was assessed at 40.

Later in his hospitalization, notes showed the veteran denied 
visual hallucinations or suicidal ideation.  He reported 
hearing voices that bothered him.  His mood was listed as 
"okay."  Affect was depressed, and tearful whenever 
speaking about his current girlfriend and her illness.  He 
was oriented times three, and judgment was noted as fair.  
The examiner noted diagnoses of Axis I: major depression, 
moderate, recurrent, without psychotic symptoms; 3 ruptured 
back discs; Bell's palsy, arthritis and hearing loss.  Global 
Assessment of Functioning score was assessed at 45.

On discharge later in April 1998, he was calm, cooperative, 
with good eye contact, and hard of hearing.  Speech was 
normal.  He was goal directed, coherent and logical, and 
somewhat preoccupied with his medical illness.  His affect 
was in euthymic range, constricted and stable, and he was 
alert, with fair judgment and insight.  He was maintained on 
anti-depressant medications, and his GAF score was estimated 
at 59.

May 1998 follow-up geriatric psychiatric notes indicate that 
the veteran's mood was improved and he stated he felt much 
better.  He denied depression or suicidal ideation.  There 
was no evidence of psychosis, and his sleep and appetite were 
intact.  The examiner noted he was somewhat cognitively 
impaired, and the impression was dementia subject to workup, 
with social support and monitoring for emergence of 
depressive symptoms.

On VA examination  of March 1999, conducted with review of 
the veteran's medical records by the examiner, the veteran's 
service medical history was reported in some detail.  The 
veteran reported being involved in group therapy for PTSD in 
the 1970's.  The death of his second wife in 1988 triggered 
his depression, and he reported being treated by a private 
psychiatrist every two weeks from 1992 to 1996, where he 
talked about the nightmares and trauma of his wartime 
experiences.

The veteran was noted as being medically reasonably healthy 
apart from back pain, Paget's disease and ruptured discs.  
His current medications were ibuprofen for back pain, and 
calcium.  He was noted as retired, and a relationship with a 
girlfriend assisted in improving his depression.

On mental status examination, the veteran was noted as quiet, 
hard of hearing and distracted, making communication 
difficult.  He was cooperative, with reasonably appropriate 
behavior and personal hygiene.  He was oriented times three, 
but his short and long term memory were impaired.  He 
reported no obsessional rituals, panic attacks, delusions, 
hallucinations, or suicidal ideations.  His speech was 
somewhat tangential and mood was euthymic, with sleep noted 
as fine.

The examiner opined that the veteran's prior major depressive 
episode in 1988 appears to have been triggered by the death 
of his second wife, but that since he had established another 
relationship, his depression had improved.  Additionally, the 
examiner stated that the veteran's PTSD had not particularly 
contributed to his depressive episode in 1998, and that mild 
dementia was present.  Diagnosis was longstanding PTSD with 
minimal symptoms, mild dementia, Paget's disease, and a GAF 
score of 55.  By May 1999 rating decision, the RO denied 
service connection for a back condition and an increased 
rating for nervous condition.

In a September 1999 personal hearing at the RO, the veteran 
testified to the effect that he heard voices at night, did 
not get much sleep, and had flashbacks about war experiences.  
The veteran also testified to the issues of service 
connection for a lung condition, prostate condition, and a 
back condition, and indicated that he wished to withdraw his 
appeal with regard to the lung and prostate conditions.

As regards his back condition, the veteran testified that he 
sometimes wore a back belt given to him by a chiropractor.  
He testified that his back problems began after military 
service, and he related his back condition to having carried 
two boxes of ammunition all the time during combat duty.  The 
veteran also testified that he had been treated by two 
chiropractors for his back.  However, his testimony was 
disjointed at times as he seemed to switch back and forth 
from his war experiences to his current treatment, rendering 
time-based details unclear.

October 1999 private magnetic resonance imaging (MRI) of the 
lumbar spine showed an impression of decreased disc height at 
multiple disc levels; retrolisthesis of L1-L2; multiple 
posterior disc bulges; levoscoliotic deformity of the spine, 
probably secondary to soft tissue injury or muscle spasm.

In March 2001, the veteran underwent VA examination for PTSD.  
The examiner conducted a full and detailed review of the 
medical records and presenting complaints, and concluded that 
the veteran's major acute depressive episode in 1998, 
requiring hospitalization, was secondary to his PTSD, and was 
related to his longstanding post-traumatic stress disorder.  
The VA physician noted that service medical records 
adequately described, in the 1940s, symptoms consistent with 
PTSD, which were then unknown as the disease.  The examiner 
opined that the veteran is overwhelmed with his medical 
complaints, is mildly demented, increasingly confused, and is 
unable to follow up with appropriate medical treatment 
without assistance.

The examiner explained that it was common history among many 
W.W.II veterans, that memories of combat trauma and exposure 
could subside to a life of work, but upon retirement and the 
isolation of old age, thoughts, dreams and recollections of 
war and combat experiences were known to recur.  The examiner 
also noted that with the progressive dementia of the 
Alzheimer's type identified in the prior VA examination, the 
veteran may have lost his ability to describe his currently 
experienced post-traumatic stress disorder symptoms that 
would aid in the current assessment of the severity of his 
disease.  Evidence of this inability to relay such details 
was apparent in short and long term memory impairment tests.

On mental status examination, although he made every effort 
to answer questions, his speech was often tangential, 
circumstantial and divergent from the subject.  He denied 
hallucinations and nightmares, and suicidal ideation was 
negative.  The examiner noted that his PTSD might have been 
more severe in the 1998 hospitalization, when he reported 
experiencing nightmares and flashbacks of war experiences 3 
weeks prior to the depressive episode.  The examiner opined 
that although the depression in 1998 may have been 
precipitated by the disruption and loss of his girlfriend's 
sister and his girlfriend's injury as the previous examiner 
opined, yet the depression itself was characterized by and 
influenced by his longstanding history of PTSD.  Diagnosis 
was Axis I: Dementia, probably Alzheimer's; PTSD, major 
depressive disturbance, past, with some current symptoms;  
Axis II included Paget's disease, lumbar disc disease, Bell's 
palsy, arthritis, and hearing loss.  The examiner concluded 
that PTSD was mild but exacerbated in the last few years by 
depressive symptoms, and his depression was secondary to 
PTSD, which was not uncommon in chronic PTSD syndromes.  His 
GAF score was assessed at 38.  Chronic PTSD/depression 
symptoms were assessed as comorbidities, with GAF of 48-50.  
His total disability was noted to be greater given 
progressive dementia and other somatic complications.

After the March 2001 VA PTSD examination, the RO increased 
the PTSD rating to 30 percent.  Service connection for back 
disability remained denied.

In November 2001 testimony before the undersigned Board 
member, the veteran testified to his depression.  He 
testified to trouble sleeping, memory impairment, suicidal 
ideation, and hearing voices.  He also testified to his 
combat experiences, and carrying ammunition boxes during 
combat, which he believed related to his current back 
condition, and to chiropractic treatment for his back 
condition.  His testimony was somewhat disjointed, shifting 
back and forth from war experiences to current events.  He 
asked that he be given additional time to submit evidence, 
and waived RO review of such evidence.

In April 2002 the Board received a January 2001 note from Dr. 
Henry Hall, indicating he had treated the veteran since 1995 
for Paget's disease, lumbar disc disease at multiple levels, 
lumbar spondylosis, and lumbar radiculopathy.


Legal Analysis

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  In this regard, the Board notes that during the 
course of this appeal the veteran was afforded several VA 
psychiatric examinations.  

In regards to the issue of service connection for the back 
condition, the Board finds that providing the veteran with a 
VA examination or obtaining a medical opinion is not 
necessary to decide the claim since there is no medical or 
lay evidence indicating that a current back disability may be 
associated with fibrositis occurring in service over 50 years 
earlier, in 1945.  See VCAA, 66 Fed. Reg. 45, 620, 45,631 
(August 2001) (to be codified at 38 C.F.R. § 3.159 (c)(4)).

Additionally, the RO obtained all pertinent VA and private 
treatment records identified by the veteran.  In this regard, 
the Board notes that the RO first requested chiropractic 
records from Dr. Hall, by letter of October 1999.  Dr. Hall's 
submission has been received.

The Board finds that all facts have been sufficiently 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist as mandated by the 
VCAA.  By virtue of the rating decisions, statement of the 
case, and supplemental statements of the case, as well as 
other notices issued during the pendency of the appeal, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim, and the basis for denial 
of the claim.  Hence, the veteran has been notified of what 
is needed to substantiate the claim.

Thus VA has satisfied its duties to notify and to assist the 
veteran, and further development and expending of VA's 
resources is unwarranted.  Adjudication of this appeal, 
without remand to the RO for further consideration under the 
new law, poses no risk to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (to the same 
effect).

1.  Entitlement to service connection for a back condition

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
a continuity of symptomatology post service.  38 C.F.R. § 
3.303(b).  A determination of service connection requires 
findings of the existence of a current disorder and a 
determination of a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The veteran is 
thus entitled to a grant of service connection for the 
disorder claimed if it is shown to have had its onset in 
service or is otherwise linked by competent medical evidence 
to service.

Arthritis shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a compensable degree within the applicable time limits under 
§ 3.307 (1 year) following service in a period of war or 
following peacetime service on or after January 1, 1947, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. § 3.309 (2001).

The record reflects that the veteran was treated for acute 
fibrositis of the legs and back in service in 1945.  
Separation examination is negative for any further 
complaints, treatments, or residuals associated with in-
service back treatment.  Although the veteran filed various 
claims for many in-service conditions, there is no claim or 
medical evidence of any evaluation or treatment for a back 
condition in service or within the one-year presumptive 
period after service.  Additionally, VA examinations 
conducted relative to other claims, in 1946, 1947 and 1948 
revealed no back symptoms.  However, the absence of clinical 
evidence of or during the first post service year is not 
fatal to the veteran's claim if there is medical evidence 
indicating that the veteran currently has a disorder which 
can be attributed to service by competent medical opinion.

The post service medical records do not reveal the presence 
of a back disability until around 1990 when X-rays of the 
spine and hips show Paget's disease and early osteoarthritis 
of the lumbar spine, and 1992 private records show a twisting 
injury to the left knee and back reported by the veteran.  
While some of the evidence indicates the veteran received 
chiropractic treatment for back pain in the 1990's, there is 
insufficient evidence of record to relate a chronic physical 
disability of the back to the inservice episode of 
fibrositis.

The question for the Board to decide is whether the veteran's 
current back conditions are related to an incident of 
service.  Statements and testimony from the veteran are to 
the effect that his current back problems are due to injuries 
to his back in service sustained in carrying ammunition boxes 
during combat duty.  However, no residual conditions were 
noted at separation examination, or thereafter for many 
years.  Moreover, he never testified to such before 1999, 
although he had ample opportunity to do so.  Such lay 
statements of medical diagnosis, causation, or opinion are 
not binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board also finds that medical 
examination or opinion under the VCAA, 66 Fed. Reg. 45, 620, 
45, 631 (August 2001) ( to be codified at 38 C.F.R. 
§ 3.159(c)(4), is unwarranted because of the total lack of 
any competent lay or medical evidence that a current back 
disability may be associated with in-service treatment, as 
the regulations require.

The Board is sympathetic to the veteran's claim, but after 
consideration of all the evidence, the Board finds that the 
weight of it indicates that the veteran's current back 
condition is unrelated to the in-service fibrositis 
treatment.  The Board bases this conclusion on the lack of 
objective evidence of a musculoskeletal back disorder in 
service, at separation, or for many years later. Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
back condition is denied.

2.  Increased Rating for PTSD

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3, 4.7.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Additionally, the Board considers all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Pursuant to the regulations, a noncompensable rating is 
warranted under Diagnostic Code 9411 when PTSD has been 
formally diagnosed but the symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.

A 10 percent evaluation for PTSD requires occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is warranted when the condition is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

Finally,  a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV").  A GAF of 41 to 50 denotes serious 
symptoms such as suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or any serious impairment in 
social, occupational, or school functioning such as few 
friends, conflicts with peers or co-workers.  A GAF of 51-60 
denotes "Moderate symptoms (e.g. flat affect, circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers)."  A GAF over 61 
denotes mild symptoms, some difficulty in social and 
occupational functioning, but generally functioning pretty 
well, with some meaningful interpersonal relationships.

Following a careful review of the evidence, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the current severity of the veteran's service-connected PTSD 
does not approximate the criteria for a 100 percent rating, 
but it does most closely approximate a 70 percent rating for 
occupational and social impairment with deficiencies in most 
areas.

The report of the veteran's VA psychiatric hospitalization in 
April 1998 shows that his PTSD was manifested primarily by 
difficulties with short and long term memory, limited insight 
and judgment, an unkempt and somewhat disheveled appearance, 
suicidal thoughts, nightmares, flashbacks, crying spells and 
auditory hallucinations.  The report of his VA psychiatric 
examination in March 1999 shows PTSD assessed a GAF of 55, 
denoting moderate symptoms.  Additionally, VA examination of 
March 2001 shows a diagnosis of chronic PTSD exacerbated by 
acute depressive episodes, with a GAF of 38, and a comorbid 
PTSD/depression syndrome assessed at GAF of 48 to 50, 
denoting serious symptoms including suicidal ideation.  
Combined with increasing inability to function, and 
progressive neglect of personal appearance noted in his most 
recent psychiatric examination, the Board finds that the 
veteran's PTSD shows significant manifestations of moderate 
to severe impairment.

The Board notes that the medical evidence is conflicting as 
to the cause of the veteran's 1998 depressive episode, and 
relation to PTSD: March 1999 VA examiner notes that the April 
1998 depressive episode was precipitated by loss of his 
girlfriend's sister and injury to his girlfriend, and not by 
PTSD, and recent March 2001 VA psychiatrist opined that such 
exacerbations are common in W.W.II combat veterans, and that 
the 1998 depression is secondary to chronic PTSD.  However, 
the Board finds that the 1998 opinion is outweighed by the 
medical evidence that details severe PTSD symptoms 3 weeks 
prior to the 1998 depressive episode, and by the GAF score 
assessed on admission, 40, denoting serious impairment.

The Board notes that a 70 percent rating is also supported by 
GAF scores fluctuating from 40 to 59 in April 1998, 55 in 
March 1999 examination, to 38, and 48 to 50 in March 2001 
examination.  A GAF of 40 is indicative of major impairment 
in several areas, such as work, family relations, judgment, 
thinking or mood, whereas a GAF over 50 is indicative of 
moderate symptoms.  The assigned GAFs have to some extent 
been specified as relating to the PTSD and depression rather 
than any dementia.

Although impairment is rated at the 70 percent level, a 
rating higher than 70 percent is unwarranted, since there is 
no evidence of symptoms of total occupational and social 
impairment, such as gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.

Finally, this case has not presented evidence of such an 
exceptional or unusual disability picture with such factors 
as marked interference with employment (beyond that 
contemplated by a 70 percent rating), or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards beyond the impairment 
acknowledged by the schedular rating.  Thus, referral of the 
case to appropriate VA officials for consideration of an 
extra-schedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back disorder is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an increased evaluation of 70 percent for 
PTSD is granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

